UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1644


WESTGATE MYRTLE BEACH, LLC, a Florida Limited
Liability Company,

                Plaintiff − Appellant,

           v.

HOLIDAY HOSPITALITY FRANCHISING, INC., a
Delaware Corporation,

                Defendant − Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.      J. Michelle Childs, District
Judge. (4:08-cv-03590-JMC)


Argued:   May 16, 2012                     Decided:   June 11, 2012


Before MOTZ, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Ronald Hawthorne Barrett, TURNER, PADGET, GRAHAM &
LANEY, PA, Columbia, South Carolina, for Appellant.      Merritt
Gordon   Abney,  NELSON  MULLINS  RILEY  &   SCARBOROUGH,   LLP,
Charleston, South Carolina, for Appellee.    ON BRIEF: John S.
Wilkerson, III, TURNER, PADGET, GRAHAM & LANEY, PA, Charleston,
South Carolina, for Appellant. Richard A. Farrier, Jr., NELSON
MULLINS RILEY & SCARBOROUGH, LLP, Charleston, South Carolina,
for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            This    appeal     arises    from    the       purchase       by    Appellant

Westgate Myrtle Beach, LLC (“Westgate”), a timeshare developer,

of a beachfront resort property from an entity known as MB Inn,

Inc.   (“MBII”),     which    operated    the    property      as     a    Holiday       Inn

pursuant    to      a   license      agreement         with     Appellee          Holiday

Hospitality Franchising, Inc. (“Holiday”). 1 Westgate and Holiday

entered into a Temporary License Agreement (“TLA”) that allowed

Westgate to continue to operate the property as a Holiday Inn

for six months following the closing.

            The TLA was extended several times to permit continued

negotiations       about     the   possibility        of     Westgate          opening    a

timeshare   resort      in    conjunction      with    a     Holiday       Inn    at     the

property on a long-term basis. Ultimately, Westgate and Holiday

failed to reach agreement, and the TLA expired.                     Pursuant to the

TLA, Westgate operated the property as a Holiday Inn until the

TLA expired and paid Holiday licensing fees specified in the TLA

for this period.

            Thereafter,        Westgate       filed     suit     against          Holiday

alleging claims for unjust enrichment and promissory estoppel.

Holiday denied Westgate’s allegations and, asserting that its


       1
       MBII was not involved in the litigation giving rise to
this appeal.



                                          3
defense of Westgate’s claims constituted an “enforcement” of its

rights    under   the    TLA,   it    counterclaimed        for    recovery    of   its

attorneys’ fees and expenses pursuant to the TLA.

            At    the    conclusion       of   discovery,    the    district    court

granted    summary      judgment     in   favor    of   Holiday    on   the   merits;

indeed, Westgate conceded that Holiday was entitled to summary

judgment    on     Westgate’s        claims       for   unjust     enrichment       and

promissory estoppel. 2 Subsequently, the district court granted

Holiday’s motion for summary judgment on its counterclaim for

attorneys’ fees and expenses and denied Westgate’s cross-motion

seeking dismissal of the same. Specifically, the court found

that Holiday was entitled to an award of attorneys’ fees in the

amount of $235,760.40, and costs and expenses in the amount of

$69,056.05.

            Westgate timely appeals, contending principally that

Holiday is not entitled to recover its fees and costs because

Holiday was not “enforcing” its rights under the TLA but was

merely defending non-contractual claims arising independently of

the TLA.     Westgate also contends, in the alternative, that the

amount of the district court’s award is unreasonable.


     2
       At oral argument before us, Westgate explained that the
suit was filed with an expectation that certain evidence
supporting its claims would emerge during discovery, but that by
the time Holiday’s motion for summary judgment was ripe for
determination, such evidence had not been obtained.


                                           4
           Having had the benefit of oral argument and having

carefully reviewed the briefs, record and applicable law, we

agree with the district court’s analysis as set forth in its

well-reasoned orders. See Westgate Myrtle Beach, LLC v. Holiday

Hospitality   Franchising,   Inc.,    No.   4:08-cv-03590-JMC,   2010   WL

4751573 (D.S.C. Nov. 16, 2010); Westgate Myrtle Beach, LLC v.

Holiday   Hospitality   Franchising,     Inc.,   No.   4:08-cv-03590-JMC

(D.S.C. June 2, 2011), ECF No. 76. Accordingly, we affirm the

judgment for the reasons stated by the district court.



                                                                 AFFIRMED




                                     5